Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 November 2018 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.  See attached copy of PTO-1449.

Status of Application
2.	The instant application is a national stage entry of PCT/US2016/064096 filed 30 November 2016.  Claims 1-10 are currently pending and examined on the merits within.  

Claim Rejections – 35 U.S.C. 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Midha et al. (U.S. Patent Application Publication No. 2006/0078527) in view of Schwartz et al. (WO2014/047102).


    PNG
    media_image1.png
    88
    107
    media_image1.png
    Greyscale
wherein at least one of R101, R102, R103, or R104 is selected from an aliphatic group having 8 to 30 carbon atoms.  See paragraph [0031].  Suitable stabilizers include nonionic surfactants and cationic surfactants.  See paragraph [0081]. The high internal phase emulsion comprises from 0.1 to 10% of stabilizer.  See paragraph [0077]. The composition comprises additional components such as humectants.  See paragraph [0088]. The composition comprises silicone conditioning agents. See paragraph [0114]. The composition may also comprise a thickener.  See paragraph [0048].  
	Midha et al. do not teach the polyolefin blend.
	Schwartz et al. teach personal care compositions comprising polyolefin blends comprising at least one polyolefin with a density above 0.90 g/cm3, at least one polyolefin with a density below 0.90 g/cm3, with a melt index for the polyolefin blend greater than 7, and a cosmetically acceptable hydrocarbon oil, wherein the composition does not contain an ethylene acrylic copolymer.  See abstract.  

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the internal phase of Midha et al. with the hydrocarbon oil and polyolefin blend of Schwartz et al. to provide added cosmetic benefit.  One would have been motivated, with a reasonable expectation of success, to provide good stability and texture in skin care formulations as taught by Schwartz et al.  See page 2, lines 19-20.  

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,682,531. 


Conclusion
7.	No claims are allowed at this time.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSICA WORSHAM/            Primary Examiner, Art Unit 1615